 In the Matterof THE SEAGRAVECORPORATIONandINTERNATTONALASSOCIATION OF MACHINISTS, A.F. OFL.Case No. R-3591.-Decided April 20, 1942Jurisdiction:fire equipment manufacturing industry.Investigation and Certification of Representatives:existence of question :refusalto accord petitioner recognition ; election necessary.UnitAppropriate for Collective Bargaining:hourly paid production employees,excluding office employees, plant-protection employees, supervisory employeeshaving right to hire or discharge ; metal-polishing department employeesexcluded over Company's objection where they are eligible to membershipin another affiliate of same parent which had been negotiating on their behalfand had presented a grievance in one instance that the Company hadsettled.Mr. Alba B. MartinandMr. Benjamin E. Cook,for the Board.Mr. Cornelius J. Petzhold,of Cincinnati, Ohio, and111r.Ralph G.Martin,of Columbus, Ohio, for the Company.Mr. John G. Witte,ofWashington, D. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONISTATEMENT OF THE CASEOn February 3 and 24, 1942, respectively, International Associa-tion of Machinists, A. F. of L., herein called the Union, filed withthe Regional Director for the Ninth Region (Cincinnati, Ohio) apetition and an amended petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Seagrave Corporation,'Columbus, Ohio, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On February 24,' 1942, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational -Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.40 N. L.B. B., No. 12.76 THE SEAGRAVE CORPORATION77On February 25, 1942, the Regional Director issued a notice ofhearing,. copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on March 2,1942, at Columbus, Ohio, before Henry J. Kent, the Trial Examiner,duly designated by the-Chief Trial Examiner.The Board, the Com-pany, and the Union were represented and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During tho course,of the hearing the Company movedto dismiss the petition on the ground that the Union failed to make'a substantial representation showing.The Trial Examiner reservedruling thereon.The motion is hereby denied.During the course ofthe hearing the Trial- Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed these rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On March 25, 1942, an attorney for the Board, the Company andthe Union entered into a Stipulation for Correction of Transcript.The Stipulation is hereby approved and made a part of thisproceeding.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Seagrave Corporation is a Michigan corporation with itsprincipal office at Columbus, Ohio, where it is engaged in the manu-factfire of motor fire equipment and supplies.Approximately 75percent of all the raw materials used by the Company is shipped toit from points outside the State of Ohio.During 1940, the Companysold finished products in excess of $1,000,000, approximately 80 per-cent of which was shipped to points outside the State of Ohio.II.THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 8, 1942, the Union submitted a proposed contract tothe Company and requested a conference for collective bargaining 78DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes.On January 12, 1942, the Company denied this request.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, shows that the Union represents a substantialnumber of employees in the alleged appropriate unit."-We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation.to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree generally that all hourly paidproduction employees of the Company, excluding office employees,plant-protection employees, and supervisory employees having theright to hire or discharge, constitute an appropriate unit.The partiesare indisagreement only as to the employees in the metal-polishingdepartment.The Union urges that such employees be excluded fromthe unit and the Company that they be-included.It appears from the record that the Union does not admit to mem-berhip employees in the metal-polishing department because they areeligible for memberhip in another labor organization affiliated withthe American Federation of Labor, which has, since October 1941, beennegotiating with the Company on their behalf and that inat least'one instance the Company settled a grievance presented by that organi-zation.Under these circumstances, We shall exclude the employeesin the metal-polishing department from the unit.We find that all hourly paid production employees of the Com-pany, excluding office employees, plant-protection employees, super-visory employees having the right to hire or discharge, and all em-ployees in the metal-polishing department, constitute a unit appro-priate for the purposes of collective bargaining and that such unit"The Field Examiner reported that the Union presented 73 membership application cardsbearing the signatures of personswhosenames appear on, the Company's pay roll of Febru-ary 20,1942There are approximately 310 employees in the alleged appropriate unit. TheUnion has filed a charge alleging that the Company has engaged in unfair labor practiceswithin the meaning of Section 8(1) of the Act,but has waived the effect of the allegedunfair labor practices for the purpose of this proceeding. THE SEAGRAVE CORPORATION79will insureto employees of the Company the full benefit of their rightto self-organizationand to collective bargaining and otherwise willeffectuatethe' policies of the Act.VI.THE DETERMINATION- OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.We shalldirect that the employees of the Company eligible to vote in the elec-tion shall be those within the appropriate unit who were employedduring the pay-roll period inm ediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Seagrave Corporation, Columbus, Ohio,'within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.All hourly paid production employees of the Company, excludingoffice employees, plant-protection employees, supervisory employeeshaving the right to hire or discharge, and all employees in the metal-polishing department, constitute a unit appropriate for the purposesof, collective bargaining, within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRe'lation's Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rifles and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Seagrave Corporation, Columbus, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongall hourly paid production employees of the Company who were em-ployed during the pay-roll period immediately preceding the date of 80DECISIONSOF NATIONAL LABORRELATIONS BOARDthisDirection, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding office employees, plant-protection employees, super-visory employees having the right to hire or discharge, all' employeesin the metal-polishing department, and employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by International Association of Machinists, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.Mn. Wrz. M. LEISERSON took no part in the consideration of the aboveDecision and Direction of Election. In the Matter of THE SEAGRAVE CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, A. F. OF L.Case No. R-3591CERTIFICATION OF REPRESENTATIVESApril 28, 1942On April 2, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on April 16, 1942, under the direction and supervision oftheRegional Director for the Ninth Region (Cincinnati, Ohio).On April 18, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued and duly served upon theparties an Election Report on the ballot.No objections to the con-duct of the ballot or the Election Report, have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibilitylist------------------------------------315Total ballots cast----------------------------------------304Total ballotschallenged-----------------------------------Total blank ballots---------------------------------------0Total void ballots----------------------------------------2Total valid votes counted---------------------------------302Votes cast for InternationalAssociation of Machinists, A. F.of L ------------------------------------------------159Votes cast againstInternational Association of Machinists,A. F. of L---------------------------------------------143By virtue of and pursuant to the power vested i'n the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that International Association of Machinists,affiliated with the American Federation of Labor, has been designated140 N. L.R. B. 76.40 N. L. R. B, No. 12a.453771-42-vol. 40-681 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDand-selected by a majority of all hourly paid productionemployeesof The Seagrave Corporation, Columbus, Ohio, excludingoffice em-ployees, plant-protection employees, supervisory employees havingthe right to hire or discharge. and all employees in the, metal-pol-ishing department, as their representative for the purposes of col-lective bargaining, and that, pursuant—to, Section 9 (a) of the Act,'International Association of Machinists, affiliated with the AmericanFederation of Labor, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respectto ratesof pay, wages, hours of employment, and other conditions of employ-ment.